Citation Nr: 1811570	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for discogenic disease, status post discectomy L5-S1, residuals of laminectomy and discectomy (lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1975 to January 1979 and from October 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2015 and May 2017, the Board remanded the claims for further development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

An October 2015 rating decision granted a separate 10 percent rating for radiculopathy of the right lower extremity associated with the Veteran's service-connected lumbar spine disability, effective March 10, 2011.  As this rating is part and parcel of the appeal for a higher rating for the lumbar spine disability, the Board has included this issue for consideration on appeal. 


FINDINGS OF FACT

1.  Throughout the claim period, the Veteran's lumbar spine disability has been manifested by forward flexion greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; incapacitating episodes of intervertebral disc syndrome (IVDS) have not been shown.

2.  Prior to September 11, 2015, the symptoms of the Veteran's left lower extremity radiculopathy most nearly approximated mild incomplete paralysis of the sciatic nerve.

3.  From September 11, 2015, the symptoms of the Veteran's left lower extremity radiculopathy most nearly approximated moderately severe incomplete paralysis of the sciatic nerve.

4.  Prior to September 11, 2015, the symptoms of the Veteran's right lower extremity radiculopathy most nearly approximated mild incomplete paralysis of the sciatic nerve.

5.  From to September 11, 2015, the symptoms of the Veteran's right lower extremity radiculopathy most nearly approximated moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the orthopedic manifestations of the lumbar spine disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy are not met prior to September 11, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for a rating of 40 percent for left lower extremity radiculopathy are met from September 11, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy are not met prior to September 11, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).
5.  The criteria for a rating of 40 percent for right lower extremity radiculopathy are met from September 11, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking higher ratings for the orthopedic and neurologic manifestations of his service-connected lumbar spine disability.  As will be discussed, the Board does not find that he is entitled to a higher rating for the orthopedic manifestations of that disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court in Mitchell v. Shinseki explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

By way of background, a May 1993 rating decision awarded service connection for a lumbar spine disability and assigned a 10 percent rating, effective October 1, 1992.  Thereafter, a September 2002 rating decision increased the rating to 20 percent, effective November 2, 2001, and also evaluated the disability under a different diagnostic code and assigned a 10 percent rating, effective September 23, 2002.  The current appeal period before the Board begins on March 10, 2011, the date VA received the Veteran's claim for an increased rating, plus the one-year "look back" period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Presently, the Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, applicable to intervertebral disc syndrome (IVDS).  IVDS may be rated either under General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a.

The Veteran's current disability rating for his lumbar spine is based on application of the General Rating Formula.  Under that formula, and as relevant here, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness that does not result in abnormal gait or abnormal spinal contour; or, vertebral body fracture is present with loss of 50 percent or more of the height.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 60 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 rating is warranted where there is unfavorable ankylosis of the entire spine.

Several of the notes that are associated with the General Rating Formula provide further guidance in rating diseases or injuries of the spine and are also relevant here.  Note 1 provides that associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note 2 provides that, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Finally, note 5 discusses ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

As a preliminary matter, the Board notes that although the Veteran presented for VA examinations in March 2011 and September 2015, the most recent June 2017 VA examination is the only examination that is compliant with the requirements set forth by Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, only the June 2017 VA examination report will be utilized for evaluation of the Veteran's lumbar spine disability, as it is the only adequate examination of record.  In this regard, the Board emphasizes that the prior non-compliant examinations show range of motion findings similar to those in the 2017 examination report, as well as the Veteran's report of flare-ups.  Thus, there is no prejudice to the Veteran in not considering these examinations to rate his disability based on limitation of motion and DeLuca factors.  To the extent that the June 2017 examination documented active range of motion of the low back in weight-bearing conditions but did not include findings related to passive range of motion, or range of motion in non-weightbearing conditions, the Board also finds these deficiencies to be nonprejudicial.  Passive range of motion is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active range of motion because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive range of motion and active range of motion provide information about the amount of motion permitted by the associated joint structures (passive range of motion) relative to the individual's ability to produce motion at a joint (active range of motion). CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  

Testing the joint under weight-bearing conditions involves movement of the body against gravity.  J. Randy Jinkins, Upright, Weight-bearing, Dynamic-kinetic Magnetic Resonance Imaging of the Spine: Initial Results, 15 J. Eur. Radiol. 1815 (2005).  When evaluating range of motion of the spine, testing in weight-bearing conditions refers to testing in positions other than that of recumbency, i.e., standing.  Id.  When evaluating the effect of a spinal disability's impact on range of motion, it is preferable to test in weight-bearing conditions because testing in nonweight-bearing conditions underestimates the degree of spinal pathology.  Id. at 1823.

Here, there is no indication that the structural integrity of the vertebrae is compromised, such that passive range of motion in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive range of motion is not prejudicial, and the Board will evaluate the Veteran's range of motion of the spine using the available findings related to active range of motion.  The Board also finds that as testing in weight-bearing conditions is more demonstrative of the degree of spinal pathology, the absence of findings related to  range of motion under nonweight-bearing conditions also is not prejudicial, and that the findings of record are adequate for adjudicative purposes.


At the time of the June 2017 VA examination, the Veteran endorsed flare-ups of back pain with sudden twists or turns, constant low back pain at rated at 3-4 out of 10 that occasionally increases to 8 out of 10, and pain radiating to his lower extremities.  He reported that his back is aggravated by prolonged sitting, standing, sudden twists and turns, and when lifting more than 30 pounds.  Upon examination, the Veteran displayed the following the range of motion: forward flexion of the thoracolumbar spine to 65 degrees, extension to 15 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right rotation to 25 degrees; and left rotation to 25 degrees.  The examiner noted pain within each range of motion, but no additional loss of range of motion upon repetition.

The evidence of record does not demonstrate that the Veteran's lumbar spine disability warrants a disability rating in excess of 10 percent.  The Board does not find that such limitation of motion, even when considering pain and additional, resulting limitation of motion the Veteran has reported during flare-ups, warrants finding that the orthopedic manifestations of his lumbar spine back disability more nearly approximate a rating in excess of 10 percent under Diagnostic Code 5243.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

In finding that a rating higher than 10 percent is not warranted, the Board has considered the Veteran's descriptions of his back symptoms, both during medical evaluations and in correspondence he has submitted to VA.  It acknowledges that he has reported an inability to twist and turn, stand, or sit for long periods of time without pain, his inability to carry heavy objects over 30 pounds, the fact that he experiences flare-ups, and that his symptoms of pain and stiffness limit his activities overall.  However, the evidence does not show that pain, weakness, fatigue, muscle spasms, or incoordination cause further functional loss that more nearly approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

Additionally, the Board has also considered whether evaluating the Veteran's disability under the Formula for Rating IVDS based on Incapacitating Episodes ("IVDS Formula") would be more beneficial to him.  However, a note to the IVDS Formula defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, IVDS Formula, Note 1.  The record does not indicate, nor does the Veteran assert, that he was prescribed bed rest by a physician at any point, thereby by precluding application of the IVDS Formula.

The Board turns, then, to consideration of appropriate ratings for any neurologic manifestations of the Veteran's lumbar spine disability.  Initially, it notes that no neurologic abnormalities other than radiculopathy of the bilateral lower extremities have been observed by clinicians or reported by the Veteran in connection with his lumbar spine disability at any point during the claim period.  Thus, the remaining question is whether his radiculopathy of the bilateral lower extremities is appropriately rated throughout that time.

The neurological manifestations of the Veteran's lumbar spine disability have been rated pursuant to Diagnostic Code 8520.  The rating criteria for paralysis of the sciatic nerve is located under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 10 percent evaluation is assigned for mild incomplete paralysis, a 20 percent evaluation is assigned for moderate incomplete paralysis, and 40 percent evaluation is assigned for moderately severe incomplete paralysis, 60 percent evaluation is assigned for severe incomplete paralysis with marked muscle atrophy, and an 80 percent evaluation is assigned with complete paralysis.  Id.

Words such as "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The RO granted the Veteran a 10 percent rating for radiculopathy of the left lower extremity in a September 2002 rating decision, effective September 23, 2002.  Later, the RO granted the Veteran a 10 percent rating for radiculopathy of the right lower extremity in an October 2015 rating decision, effective March 10, 2011, the date the Veteran submitted a claim for an increased rating for his lumbar spine disability and left lower extremity radiculopathy.  The current appeal period before the Board for radiculopathy of the left lower extremity begins on March 10, 2011, the date VA received the Veteran's claim for an increased rating, in addition to the one-year look back period.  Gaston, 605 F.3d 979.

Upon review of the totality of the record, the Board finds that 40 percent ratings are warranted for the Veteran's radiculopathy of the left and right lower extremities, effective September 11, 2015, the date that objective findings of decreased sensation and trophic changes were first noted.  There is no pertinent evidence allowing for assignment of 40 percent ratings prior to that date or within the one-year look back period.  

Turning to the evidence of record, at the March 2011 VA examination, the Veteran reported numbness in his left leg and a cold, tingling sensation in his feet.  Reflex testing revealed normal results and sensory testing noted no gross deficit.  He was diagnosed with residual radiculopathy of the left lower leg, which was described as minimal and without any limitations.

At the September 2015 VA examination, reflex testing revealed normal knees but no reflexes in the ankles bilaterally.  Sensory testing showed decreased sensation in the left foot/toes and normal upper extremities.  The examiner noted that temperature and sense of position was intact in all extremities.  Trophic changes were noted through a loss of hair on both legs.  The examination report reflected a new diagnosis of radiculopathy in the right lower extremity of mild severity, as well as mild severity in the service-connected radiculopathy in the left lower extremity.
At the June 2017 VA examination, the Veteran reported pain radiating to his lower extremities with overexertion.  The examined noted mild intermittent pain and mild numbness in his lower extremities bilaterally.  Reflex testing showed normal knees but no reflex in the ankles bilaterally.  Sensory testing was normal except for decreased sensation bilaterally in the foot/toes.  Trophic changes such as smooth skin and loss of hair on both legs were noted, as well as swelling of the lower legs with small varicose veins and vessels on both ankles.  The examiner found that the left and right sciatic nerve root was affected and evaluated it as mild.

In evaluating the severity of the Veteran's bilateral radiculopathy, the Board first considered whether the Veteran is entitled to a rating in excess of 10 percent prior to September 11, 2015.  While some objective signs of radiculopathy of the left lower extremity were documented during the March 2011 VA examination, this limited evidence does not demonstrate that the severity more nearly approximated moderate incomplete paralysis before September 2015.  Further, contemporaneous treatment records also do not indicate moderate incomplete paralysis.  Thus, a rating higher than 10 percent is not warranted prior to September 11, 2015.

However, the Board finds that a 40 percent rating is warranted for radiculopathy of the left and right lower extremities, effective September 11, 2015.  The 2015 and 2017 VA examiners found, through objective testing, absent deep tendon reflexes in both ankles, decreased sensation in the lower extremities and noted trophic changes on both legs.  The 2017 examiner also noted that the Veteran exhibited mild intermittent pain and numbness.  Thus, a 40 percent rating is warranted for the left and right lower extremities, effective September 11, 2015.  As the record does not support evidence of severe incomplete parenthesis with muscle atrophy, a rating in excess of 40 percent is not warranted.


ORDER

A disability rating in excess of 10 percent for a lumbar spine disability is denied. 

A disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied prior to September 11, 2015.

A disability rating of 40 percent for radiculopathy of the left lower extremity is granted from September 11, 2015.

A disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied prior to September 11, 2015.

A disability rating of 40 percent for radiculopathy of the right lower extremity is granted from September 11, 2015.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


